Citation Nr: 0814693	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-11 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for residuals 
of left eye injury with decreased vision due to staphyloma, 
stromal scar, and amblyopia, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluation for left 
eye injury with decreased vision due to staphyloma, stromal 
scar, and amblyopia.

In August 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Left eye injury with decreased vision due to staphyloma, 
stromal scar, and amblyopia is not manifested by visual 
acuity of, at worst, 20/100.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left eye injury with decreased vision due to staphyloma, 
stromal scar, and amblyopia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a claim for increase, section 5103(a) requires that the 
Secretary (1) notify the claimant that to substantiate a 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the veteran was not sent a notification letter 
prior to initial consideration of the claim for increase.  
The veteran received subsequent notice from the May 2003 
rating decision on appeal and an August 2006 letter.  In the 
May 2003 rating decision, the RO explained that evaluations 
for impairment of central visual acuity is based upon 
objective testing and that higher evaluations are assigned 
for more severe levels of impairment.  It further noted that 
the veteran's disability was not specifically listed in the 
rating schedule and that it was rated by analogy to a 
disability that was closely related.  In the August 2006 
letter, VA informed the veteran he could submit evidence 
showing that his service-connected disability had increased 
in severity.  He was told that such evidence may be from a 
doctor, but could also be from individuals who are able to 
describe from their knowledge and personal observations in 
what manner the veteran's disability had become worse.  VA 
noted that the veteran could submit a statement describing 
his symptoms, their frequency and severity, and another 
additional disablement caused by his disability.  The veteran 
was also told that service-connected disabilities were 
evaluated from 0 percent to 100 percent based upon several 
factors, which criteria are published in Part 4 of Chapter 38 
of the Code of Federal Regulations.  

Here, the only error that appears to have occurred is in the 
timing of the letter, as it was not sent until years after 
the veteran filed his claim for increase.  Regardless, the 
Board finds that the veteran has not been prejudiced by such.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, as 
stated in the May 2003 rating decision, impairments involving 
visual acuity are rated based upon objective testing.  
Second, after the more detailed notice was sent to the 
veteran in August 2006, the veteran sent in a response, 
stating that he had no additional evidence to submit.  
Finally, the RO readjudicated the claim in October 2007.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA obtained VA 
clinical records dated from 2003 to 2007.  VA provided 
examinations in connection with the claim for increase.  The 
veteran's most recent VA examination occurred in April 2007.  
In October 2007, he submitted a statement arguing that his 
eyes had not been examined at the April 2007 examination and 
felt he was given an inadequate examination.  Of record is 
the April 2007 VA examination, which shows that the examiner 
reported the veteran's visual acuity and other clinical 
findings associated with the veteran's eyes.  Therefore, it 
is not shown that the eye examination was in some way 
incorrectly conducted, and the Board finds that additional 
development by way of another examination would be 
unnecessary.  The veteran was given an opportunity to provide 
testimony at the May 2006 hearing before the undersigned.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The veteran alleges that the service-connected residuals of 
left eye injury with decreased vision due to staphyloma, 
stromal scar, and amblyopia warrants a compensable 
evaluation, as he feels that lymphoma is active.

Service connection for residuals of left eye injury with 
decreased vision due to staphyloma, stromal scar, and 
amblyopia was granted and assigned a noncompensable 
evaluation, effective January 7, 1946.  He was awarded a 
10 percent evaluation as of February 29, 1996, and remains at 
this evaluation.  The veteran contends he warrants a higher 
evaluation.  

At the May 2006 hearing before the undersigned, the veteran 
testified that he felt he warranted a higher evaluation 
because he could not see well out of his left eye, which he 
stated he felt was getting worse.  He described his eyesight 
as "almost gone" out of that eye.  The veteran testified he 
could read out of that eye, but he would have to bring the 
reading material very close to his eye.  He stated he had to 
have his eye glasses updated recently.  The veteran described 
getting a headache if he wore his glasses for too long.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The service-connected residuals of left eye injury with 
decreased vision due to staphyloma, stromal scar, and 
amblyopia are evaluated under Diagnostic Code 6079.  The 
severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a (2007).  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2007).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a (2007).

Because only one eye is service connected, the service-
connected eye is evaluated with the assumption that the non-
service-connected eye has 20/40 visual acuity.  In order to 
obtain a 20 percent evaluation, the service-connected eye 
would need to have a visual acuity of 20/200 or worse.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6077.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the service-connected residuals of left eye 
injury with decreased vision due to staphyloma, stromal scar, 
and amblyopia warrants a higher evaluation.  As stated above, 
in order for a 20 percent evaluation to be warranted, the 
veteran's visual acuity in the left eye would need to be 
20/200, which has not been shown in all the eye examinations 
during the appeal period.  For example, in June 2004, his 
visual acuity in the left eye was 20/100, corrected.  In 
December 2005, it was 20/80, corrected, in December 2004, it 
was 20/70, corrected, and in December 2006, it was 20/70, 
corrected.  Finally, in April 2007, it was 20/60-2, 
corrected.  These visual acuities are better than what is 
needed for the 20 percent evaluation.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6077.  Thus, a higher evaluation is not 
warranted.  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted that the service-connected 
disability warrants a higher evaluation, the medical findings 
do not support his assertions.  The preponderance of the 
evidence is against a finding that the service-connected 
disability warrants an evaluation in excess of 10 percent for 
the reasons stated above.  The benefit-of-the-doubt rule is 
not for application in this case.  See Gilbert, 1 Vet. 
App. at 55.

The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).  The overall disability picture with 
respect to the service-connected left eye does not show any 
significant impairment beyond that contemplated in the 
10 percent rating.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for left eye injury with decreased vision 
due to staphyloma, stromal scar, and amblyopia is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


